PCIJ_AB_77_ElectricityCompanySofiaBulgaria_BEL_BGR_1939-04-04_JUD_01_PO_05_EN.txt.  

136

SEPARATE OPINION BY M. DE VISSCHER.
[Tvanslation. |

Although concurring in the operative part of the judgment,
I regret I am unable to accept some of its grounds, particu-
larly in regard to two questions which are of considerable
importance whether from a general point of view or from the
point of view of the present case.

1.—The first point with which I disagree concerns the rela-
tions between the two diplomatic instruments upon which the
Parties have relied. The judgment regards the Belgo-Bulgarian
declarations accepting the Court’s compulsory jurisdiction and
the Treaty of June 23rd, 1931, as two separate and independent
sources of jurisdiction. In my opinion they are two co-ordin-
ated instruments; their respective provisions settle different
questions ; they are on that account fully consistent one with
the other and should be applied not as alternatives, but concur-
rently.

Although, like the judgment and in conformity with the
views of both Parties, I admit that the declarations accepting
the compulsory jurisdiction of the Court remained in force
during the current period of the 1931 Treaty, I do so because
I believe that, when they signed that Treaty, the two States
did not intend to establish a new source of jurisdiction. Bound
in their mutual relations, as from March roth, 1926, by an
obligation to accept the Court’s jurisdiction—an obligation
with a longer term of application than that of the Treaty—
why should they have suspended it for the pre-arranged term
of five years assigned to the application of the Treaty and
have substituted during that period a new source of jurisdic-
tion for the pre-existing source, reverting by law to the latter
on the expiry of the Treaty? The argument based upon the
Treaty’s later date would be decisive in favour of the creation
of a new source of jurisdiction only if it were clearly proved
that the subject-matter of the undertaking resulting from its
Article 4 was really wider in scope than that of the undertaking
arising out of the declarations accepting the compulsory juris-
diction of the Court. But, although it is true that Article 4—
like the corresponding clause in the General Act of Geneva
(Art. 17), which it reproduces—substituted for the definition of
justiciable disputes contained in Article 36 of the Court’s
Statute the definition of those given in the arbitration conven-
tions annexed to the Locarno Agreements (Oct. 16th, 1925), it
cannot be said with certainty that the latter definition is

76
 

A./B. 77 (ELECTRICITY COMPANY).—OP. DE VISSCHER 137

really any wider than that contained in the above-mentioned
Article of the Statute. The definition in Article 36 is drafted
in terms of objective law; that of the Locarno arbitration
conventions in terms of subjective law. That difference does
not allow us to assume any appreciable extension to the field
of justiciable disputes. As for the clause in paragraph 2 of
Article 4 (Art. 17 of the General Act, second sentence): “It
is understood that the disputes referred to above include in
particular those mentioned in Article 36 of the Statute of the
Permanent Court of International Justice’, the work prepar-
atory to the General Act makes it clear that this clause was
only included in the Act because the Locarno definition had
been thought by some to be in fact more restrictive in certain
respects than the definition in the Court’s Statute.

The two other provisions of the 1931 Treaty upon which the
Bulgarian Government bases its objection: Article 1, which
prescribes diplomatic negotiations, and Article 3 concerning
previous exhaustion of internal remedies, are in my opinion
of quite another character. They do not strictly concern the
jurisdiction of the Court. These provisions appear in Chapter 1
of the Treaty, entitled: ‘‘Pacific Settlement in general”. They
lay down two conditions which the Treaty regards as prelimin-
ary to any international procedure falling within the methods
in question, namely, conciliation, arbitration and judicial settle-
ment. The reference is no longer to the Court’s jurisdiction,
but to conditions upon which the Parties have agreed to allow
recourse to that jurisdiction to depend.

The two conditions are applicable to the Belgian Govern-
ment’s Application ; but, since the general spirit of the Treaty
of June 23rd, 1931, is obviously in favour of extending methods
of peaceful settlement in general, it is impossible to imagine
that, when the contracting Parties embodied in treaty form
the rules upon which these conditions were to rest, they intended
to make them more binding in their effects than they are under
ordinary international law. This remark applies especially to
the local redress rule, which is formulated in Article 3 of the
Treaty in the same terms as in Article 31 of the General Act
of Geneva. The preparatory work of the Ninth Assembly (1928)
of the League of Nations shows that the authors of the General
Act intended, in this matter as in others, merely to unify the
terms of the many previous arbitration conventions, which
themselves had only given expression to a rule long sanctioned
by international usage. This rule is in fact inscribed in Article 3
of the Treaty of June 23rd, 1931, in terms almost identical
with those of Article 3 of the Treaty of arbitration and conci-
liation between Germany and Switzerland, dated December 3rd,
1921, the prototype of these conventions.

77
A./B. 77 (ELECTRICITY COMPANY).—OP. DE VISSCHER 138

Finally, the conclusion to be drawn from a study of the
various agreements mentioned above is that, in accordance,
moreover, with the views of its most authoritative comment-
ators, the General Act, in those of its provisions which apply to
judicial settlement and which are reproduced in the 1931 Treaty,
made little change in the system established by Article 36 of
the Statute of the Court.

Understood in this sense, the combined application of the
declarations accepting the Court’s compulsory jurisdiction and
of the 1931 Treaty cannot involve any contradiction, the juris-
diction of the Court continuing to be based upon the declar-
ations, and the two conditions governing admissibility contained
in Articles 1 and 3 of the Treaty being therein fixed in accord-
dance with ordinary international law.

2.—The judgment appears to me to have interpreted Article 3
of the 1931 Treaty relating to the need of exhausting local
remedies with a strictness which seems to be in keeping neither
with ordinary international law, of which in my view this Article
is the mere expression, nor with the general spirit of the Treaty.
My observations shall be brief.

It is admitted that the rule requiring previous exhaustion
of internal remedies shall be applied, not automatically, but
having regard to the circumstances of the case and, more par-
ticularly, to any limitations which those circumstances may
impose upon the effective nature of the remedy. The very text
of the judgment delivered on March 16th, 1038, by the
Bulgarian Court of Cassation shows that, in. the view of that
supreme tribunal, a number of apparently substantial griev-
ances of the Belgian Company constituted grievances of fact
which lay outside the Court’s jurisdiction. In those circum-
stances it could only record the sovereign character in regard
to them of the judgment given by the Sofia Court of Appeal.

A second circumstance is the attitude of the Bulgarian
authorities immediately following the birth of the dispute. In
his letter of August 3rd, 1937, to the Belgian Minister in Sofia,
the Bulgarian Prime Minister and Minister for Foreign Affairs
and Public Worship declared that “the matters in dispute
between the Municipality of Sofia and the Belgian Electricity
Company .... fall within the exclusive jurisdiction of the Bul-
garian courts, which have already given their decision upon
them”. In the same letter the Bulgarian Government justified
its decision to denounce the Treaty of June 23rd, 1931, on the
ground that the Belgian Government intended to submit to
the Permanent Court of International Justice “a dispute which
falls within the competence of the Bulgarian courts”.

78
A./B. 77 (ELECTRICITY COMPANY).—OP. DE VISSCHER 139

Finally, it is established that the Belgian Company, being
bound to exhaust the local remedies, did all that lay in its
power to this end by having recourse, on June 23rd, 1937, to
the exceptional means of an. appeal to the Court of Cassation,
and it is further agreed that the filing of the Belgian Applica-
. tion on January 26th, 1038, was determined by the imminent
expiry of the Treaty which had been denounced by the
Bulgarian Government and the benefit of which the Belgian
Government was attempting to preserve. In these circum-
stances, was it necessary, on the basis of the Treaty, to declare
the Belgian Government’s Application irregular, because it
preceded the judgment of the Bulgarian Court of Cassation ?
In my opinion, the circumstances briefly outlined above and
the general spirit of the Treaty justified a less formal attitude
towards a procedure whose only fault lay in its having been
precipitated by the denunciation of the Treaty, while that
denunciation, taking effect on February 4th following, deprived
the Belgian Government, in advance, of the benefit of the
appeal lodged by its national with the Court of Cassation and
which alone, according to the argument of the Court’s judg-
ment, could lead to the “decision with final effect” required
by Article 3 of the Treaty of June 23rd, 1931.

(Signed) DE VISSCHER.

79
